               Case 5:18-cr-00348-LHK Document 40 Filed 09/10/19 Page 1 of 3



 1   DORON WEINBERG (SBN 46131)
     LAW OFFICES OF DORON WEINBERG
 2   523 Octavia Street
     San Francisco, CA 94102
 3   Telephone: (415) 431-3472
     Facsimile: (415) 552-2703
 4   Email: doronweinberg@aol.com

 5   Attorney for Defendant
     VASILE MEREACRE
 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                                            SAN JOSE DIVISION
 9

10
     UNITED STATES OF AMERICA,                       )        CASE NO. CR-18-00348 LHK
11                                                   )
                     Plaintiff,                      )        STIPULATION PERMITTING
12                                                   )        TELEPHONIC APPEARANCE OF
             vs.                                     )        DEFENDANT; (PROPOSED) ORDER
13                                                   )
     VASILE MEREACRE, et. al.,                       )
14                                                   )
                 Defendants.                         )
15   __________________________________              )

16
             The parties hereto, Doron Weinberg appearing for Defendant Vasile Mereacre, and
17
     Assistant United States Attorney Susan Knight appearing for Plaintiff United States, hereby
18
     acknowledge a defendant’s right to appear in person before the Court in any and all proceedings
19
     and, at the Court’s discretion, to make the appearance telephonically.
20
             The parties agree that as to this defendant, it is highly likely that the case will resolve but
21
     given the complexity of matters relating to any change of plea, further discussions are necessary.
22
             On June 11, 2019, the Honorable Susan van Keulen granted the parties’ stipulation to
23
     allow defendant Mereacre to travel to Toronto, Canada to visit with his family and obtain
24

25   _____________________________________________
     Stipulation Permitting Telephonic Appearance of
26   Defendant; (Proposed) Order (Case No. CR-18-00348 LHK)
               Case 5:18-cr-00348-LHK Document 40 Filed 09/10/19 Page 2 of 3



 1   medical and dental treatment. ECF 35. Pretrial Services concurred with the trip. On July 8,

 2   2019, defendant Mereacre was unable to board his returning flight to Miami, Florida by United

 3   States Customs and Border Protection (“CBP”) because of the above-captioned criminal case.

 4   Defendant Mereacre promptly informed his Pretrial Services Officer in the Southern District of

 5   Florida. In order for defendant Mereacre to return to the United States, the Government must

 6   obtain a document from CBP known as a “Significant Benefit Parole.” On July 9, 2019, the

 7   Honorable Virginia K. DeMarchi approved the parties’ stipulation modifying defendant

 8   Mereacre’s pretrial release condition to allow him to remain in Toronto, Canada while the

 9   Government obtains the appropriate travel documents from CBP that allow defendant Mereacre

10   to enter and remain in the United States. ECF 37. Defendant Mereacre is residing with his

11   parents and reporting to Pretrial Services.

12           As the defendant resides in Canada and has previously complied with the requirements of

13   appearing telephonically, it is agreed to request an order from the Court permitting the defendant

14   to appear telephonically for the September 18th proceeding.

15   Dated: September 10, 2019                       Respectfully submitted,

16                                                   LAW OFFICES OF DORON WEINBERG

17                                                   /s/ Doron Weinberg
                                                     DORON WEINBERG
18                                                   Attorney for Defendant
                                                     VASILE MEREACRE
19
     Dated: September 10, 2019                       DAVID L. ANDERSON
20                                                   United States Attorney
                                                     Northern District of California
21

22                                               By: /s/ Susan Knight
                                                    SUSAN KNIGHT
23                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
24

25   _____________________________________________
     Stipulation Permitting Telephonic Appearance of
26   Defendant; (Proposed) Order (Case No. CR-18-00348 LHK)
                Case 5:18-cr-00348-LHK Document 40 Filed 09/10/19 Page 3 of 3



 1                                         (PROPOSED) ORDER

 2            Good cause appearing therefor, IT IS HEREBY ORDERED that defendant Mereacre’s

 3   appearance for the status hearing now scheduled for September 18, 2019 may be made

 4   telephonically by way of court approved process.

 5

 6   Dated:                                          _______________________________________
                                                     HONORABLE LUCY H. KOH
 7                                                   Judge, U.S. District Court

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   _____________________________________________
     Stipulation Permitting Telephonic Appearance of
26   Defendant; (Proposed) Order (Case No. CR-18-00348 LHK)
